United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                         December 3, 2008

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD D. CUDAHY, Circuit Judge

                               DIANE S. SYKES, Circuit Judge



No. 07‐1055                                                Appeal from the 
                                                           United States District Court 
ANTOINETTE PIRANT,                                         for the Northern District
                             Plaintiff‐Appellant,          of Illinois, Eastern Division.

      v.                                                   No. 03 C 9383

UNITED STATES POSTAL SERVICE,                              Joan Humphrey Lefkow, 
                    Defendant‐Appellee.                    Judge.



                                             O R D E R

      Based on the petition for panel rehearing filed on November 3, 2008, by Defendant‐
Appellee United States Postal Service, the panel opinion issued on September 4, 2008, is
hereby modified as follows:

      ! Footnote number 2 on page 12 of the slip opinion is deleted.

      ! Pages 12 and 13 of the slip opinion are modified to delete the full paragraph that
        begins “In Gorman v. Consolidated Edison Corp., 488 F.3d 586, 594 (2d Cir. 2007) . . .“
        and to remove certain text from the final two paragraphs of the opinion.  
        Pages 12 and 13 now read:

              noted, however, that “changing clothes and showering under normal
              conditions”  generally  would  not  be  compensable.    Id.  at  332;  see  also
              29  C.F.R.  §  790.7(g)  (“[o]ther  types  of  activities  which  .  .  .  would  be
No. 07‐1055                                                                                   Page 2

              considered  ‘preliminary’  or  ‘postliminary’  activities,  include  .  .  .
              changing clothes, washing up or showering”); Reich v. IBP, Inc., 38 F.3d
              1123, 1126 n.1  (10th Cir. 1994) (requiring employees to put on safety
              glasses, earplugs, and a hard hat “is no different from having a baseball
              player show up in uniform, a businessperson with a suit and tie, or a
              judge with a robe”); Anderson v. Pilgrimʹs Pride Corp., 147 F. Supp. 2d 556
              (E.D. Tex. 2001) (donning of aprons, smocks, gloves, boots, hairnet, and
              earplugs not compensable).  

                  Here,  Pirant  was  not  required  to  wear  extensive  and  unique
              protective equipment, but rather only a uniform shirt, gloves, and work
              shoes.  The donning and doffing of this type of work clothing is not
              “integral and indispensable” to an employee’s principal activities and
              therefore is not compensable under the FLSA.  It is, instead, akin to the
              showering  and  changing  clothes  “under  normal  conditions”  that  the
              Supreme Court said in Steiner is ordinarily excluded by the Portal‐to‐
              Portal  Act  as  merely  preliminary  and  postliminary  activity.
              Accordingly,  the  district  court  properly  concluded  that  Pirant  is  not
              entitled to include this time in her hours‐of‐service total for purposes of
              the FMLA.
                                                                                             
                                                                                    AFFIRMED.


      The petition for rehearing is otherwise denied.